Citation Nr: 0200751	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  00-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.

Entitlement to service connection for a psychiatric 
disability.

Entitlement to service connection for degenerative joint 
disease of the spine.

Entitlement to service connection for a bilateral knee 
condition.

Entitlement to service connection for a dental condition.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 9 to May 18, 
1965.

In March 1981, the Board of Veterans' Appeals (Board) denied 
service connection for a seizure disorder.  In 2000, the 
veteran submitted an application to reopen the claim for 
service connection for a seizure disorder.  He submitted 
claims for secondary service connection for a psychiatric 
disability, arthritis of the spine, a bilateral knee 
condition, and a dental condition due to the seizure 
disorder.  In addition, he submitted a claim for a total 
rating for compensation purposes based on unemployability.  

This appeal comes to the Board from an August 2000 RO rating 
decision which determined that there was no new and material 
evidence to reopen the claim for service connection for a 
seizure disorder; denied the claims for service connection 
for depression, arthritis of the back, a bilateral knee 
condition, and a dental condition as not well grounded; and 
denied a total rating for compensation purposes based on 
unemployability.

The issues of service connection for a psychiatric 
disability, degenerative joint disease of the spine, a 
bilateral knee condition, and a dental condition, and the 
issue of a total rating for compensation purposes based on 
unemployability will be addressed in the remand section of 
this appeal.


FINDINGS OF FACT

1.  A March 1981 Board decision denied service connection for 
a seizure disorder.

2.  Evidence received subsequent to the March 1981 Board 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a seizure disorder, as it now indicates that a 
seizure disorder, other than a preservice seizure disorder, 
had its onset in service.


CONCLUSIONS OF LAW

1.  The March 1981 Board decision denying service connection 
for a seizure disorder is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for a seizure disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate not only its presence, but that 
it resulted from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, previously 310 (West 1991); 
38 C.F.R. § 3.303 (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, previously 
311 (West 1991); 38 C.F.R. § 3.304 (2001).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, and absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153, previously 353 
(West 1991); 38 C.F.R. § 3.306(a)(b) (2001).  A veteran 
seeking service connection by aggravation is not entitled to 
the presumption of aggravation in service where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The March 1981 Board decision denied service connection for a 
seizure disorder.  A decision of the Board is final with the 
exception that a claimant may later reopen a claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7104, 
previously 4003 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 
(2001).  The question now presented is whether new and 
material evidence has been submitted since the Board's March 
1981 decision denying service connection for a seizure 
disorder sufficient to permit reopening of the claim.  38 
C.F.R. 3.156(a), effective prior to August 29, 2001; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant.  To be material, 
it must bear directly and substantially upon the specific 
matter under consideration (i.e., whether the seizure 
disorder in question was incurred in or aggravated by 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised effective 
August 29, 2001.  The revised regulations require that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered new and material, and define 
material evidence as evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
These regulatory revisions apply to claims filed on or after 
August 29, 2001, and therefore, do not apply to the veteran's 
claim filed in 2000.

The evidence of record at the time of the March 1981 Board 
decision consisted of testimony from the veteran, his wife, 
and his mother, as well as statements from the veteran to the 
effect that he had incurred a seizure disorder in service, 
and/or aggravated a preservice seizure disorder.  The 
evidence then of record also included service and private 
medical reports which clearly and unmistakably showed the 
presence of a seizure disorder prior to the veteran's entry 
into service which was not aggravated by active service.

Since the March 1981 Board decision, the veteran testified 
(in July 2001) before the undersigned member of the Board, 
and submitted various other evidence.  This evidence includes 
a private medical report dated in March 2000 which contains 
an opinion that the veteran's preservice convulsions or 
seizures were "post-traumatic" residuals of a head injury, 
and that the veteran's current seizure disorder developed in 
active service.  This evidence by itself contributes a more 
complete picture of the veteran's claim for service 
connection for a seizure disorder.  Hodge, 155 F. 3d 1356; 
Elkins v. West, 12 Vet. App. 209 (1999).  Moreover, the 
opinion in the March 2000 private medical report must be 
considered credible for the purpose of determining whether 
the evidence is new and material.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  Hence, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for a seizure disorder under the criteria 
of 38 C.F.R. § 3.156(a), effective prior to August 29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
seizure disorder is granted.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
seizure disorder is granted.  The appeal is granted to this 
extent.


REMAND

Since the Board has held that the claim for service 
connection for a seizure disorder is reopened, the entire 
evidentiary record must now be considered.  Consequently, the 
case is remanded to the RO for consideration of the issue of 
entitlement to service connection for a seizure disorder.  
This action is undertaken in order to ensure due process to 
the veteran, pursuant to the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at §§ 5102, 5103, 5106 and 5107) (West Supp. 2001) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were published 
in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In this case, the RO must adjudicate the 
claims for service connection for a psychiatric disability, 
arthritis of the spine, a bilateral knee disability, and a 
dental condition on the merits, and assist the veteran in the 
development of all of those claims.

Where there is a reasonable possibility that the veteran's 
current condition is related to, or is a residual of, a 
condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's current condition is in 
any way related to or the residual of an incident of service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).  In this case, the 
veteran should be scheduled for a VA neurological examination 
in order to obtain an opinion as to the etiology of his 
current seizure disorder.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the evidence needed to substantiate his 
claims.  He should be requested to submit 
any medical evidence, including opinions, 
which shows that his seizure disorder had 
its origin in and/or was aggravated by 
service, and which links his other 
claimed disabilities to an incident of 
service, or to his seizure disorder.  The 
RO should assist the veteran in obtaining 
any relevant evidence.

2.  The veteran should be scheduled for a 
VA neurological examination to determine 
the nature and extent of his seizure 
disorder, and to obtain an opinion as to 
the etiology of that disorder.  The 
examiner should give a fully reasoned 
opinion as to the etiology of the seizure 
disorder, including an opinion as to 
whether it is at least as likely as not 
that the veteran's condition consists of 
a separate seizure disorder unrelated to 
his preservice seizure condition and, if 
not, whether it is at least as likely as 
not that the preservice seizure disorder 
increased in severity during active 
service.  Should it be determined that 
the preservice seizure disorder increased 
in severity in service, the level of 
disability attributable to the disorder 
prior to service and the level of 
disability at the time of his separation 
should be specified.  The examiner should 
support all opinions by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case.  
In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
and reviewed prior to the examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA, and in the 
regulatory revisions in 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)), are completed.

4.  Following completion of the above 
development, the RO should readjudicate 
the claims for service connection for a 
seizure disorder, a psychiatric 
disability, arthritis of the spine, a 
bilateral knee disorder, and a dental 
condition on the merits.  The claim for a 
total rating for compensation purposes 
based on individual unemployability 
should also be reviewed.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



